     Case 4:19-cv-00718-KGB Document 10 Filed 12/05/19 Page 1 of 16




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF ARKANSAS
                               WESTERN DIVISION


EQUAL EMPLOYMENT OPPORTUNITY )
COMMISSION, Plaintiff,                        )
MARSHONNA LLOYD,                              )
Plaintiff/ Intervenor,                        )
                                              )      CIVIL ACTION NO.
               Plaintiff,                     )      4:19-CV-718-KGB
                                              )
               v.                             )     COMPLAINT OF INTERVENOR
                                              )
PEI WEI ASIAN DINER, LLC d/b/a                )     JURY TRIAL DEMAND
PEI WEI FRESH KITCHEN                         )
                                              )
               Defendant.                     )


                                   COMPLAINT

       This is an action under Title VII of the Civil Rights Act of 1964 and Title I of

the Civil Rights Act of 1991 to correct unlawful employment practices based on sex

and to provide appropriate relief to Marshonna Lloyd (Plaintiff-Intervenor) who was

adversely affected by such practices. As alleged below, Plaintiff-Intervenor alleges

that Defendant Pei Wei Asian Diner, LLC d/b/a Pei Wei Fresh Kitchen (Defendant

Employer) subjected Plaintiff-Intervenor and the class members to a sexually hostile

work environment as well as sexual harassment, and then constructively discharged

Plaintiff-Intervenor.

                            JURISDICTION AND VENUE

       1.     Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 451, 1331,
     Case 4:19-cv-00718-KGB Document 10 Filed 12/05/19 Page 2 of 16



1337, 1343, 1345, and 1367. This action is authorized and instituted pursuant to

§706(f)(l) and (3) of Title VII of the Civil Rights Act of 1964 (Title VII), as amended,

42 U.S.C. §2000e-5(f)(l) and (3) and 42 U.S.C. §2000e-2(a), and Section 102 of the

Civil Rights Act of 1991, 42 U.S.C. § 1981a. The employment practices alleged

unlawful were committed within the jurisdiction of the United States District Court for

Eastern District of Arkansas, Western Division.

                                     PARTIES

       2.     The Commission is the agency of the United States of America charged

with the administration, interpretation, and enforcement of Title VII and is expressly

authorized to bring this action by §706(f)(l) and (3) of Title VII, 42 U.S.C. §2000e-

5(f)(l) and (3) and 42 U.S.C. §2000e(2)(a).

       3.     At all relevant times, Plaintiff-Intervenor was an employee of

Defendant-Employer in Little Rock, Arkansas, and is an “aggrieved party” and was

the initial charging party making the charge of discrimination against Defendant with

the EEOC.

       4.     At all relevant times, Defendant Employer has continuously been a

foreign limited liability company doing business in the State of Arkansas and the City

of Little Rock and has continuously had at least 15 employees.

       5.     At all relevant times, Defendant Employer has continuously been an

employer engaged in an industry affecting commerce within the meaning of Sections

701(b), (g) and (h) of Title VII, 42 U.S.C. §§ 2000e(b), (g) and (h).

       6.     At all relevant times, Defendant Employer has been a covered entity
     Case 4:19-cv-00718-KGB Document 10 Filed 12/05/19 Page 3 of 16



under 42 U.S.C. §2000e-5(f)(l) and (3).

                           ADMINISTRATIVE PROCEDURES

       7.      More than 30 days prior to the institution of this lawsuit, Plaintiff-Intervenor

filed a charge of discrimination with the Commission against Defendant Employer alleging

violations of Title VII by Defendant Employer.

       8.      On June 3, 2019, the Commission issued to Defendant Employer a Letter

of Determination finding reasonable cause to believe that Title VII was violated and

inviting Defendant Employer to join with the Commission in informal methods of

conciliation to endeavor to eliminate the discriminatory practices and to provide

appropriate relief.

       9.      The Commission engaged in communications with Defendant Employer to

provide Defendant Employer the opportunity to remedy the discriminatory practices

described in the Letter of Determination.

       10.     The Commission was unable to secure from Defendant Employer a

conciliation agreement acceptable to the Commission.

       11.     On July 17, 2019, the Commission issued Defendant Employer a Notice of

Failure of Conciliation.

       12.     All conditions precedent to the initiation of this lawsuit have been fulfilled.

COUNT ONE: SEXUAL HARASSMENT AND HOSTILE WORK ENVIRONMENT

       13.     Plaintiff-Intervenor repeats and incorporates by reference the allegations

contained in paragraphs 1-12 as if set forth word for word.
     Case 4:19-cv-00718-KGB Document 10 Filed 12/05/19 Page 4 of 16



       14.     Since at least March/April of 2017 through at least December of 2017,

Defendant Employer engaged in unlawful employment practices at its Little Rock,

Arkansas location in violation of §703(a) of Title VII, 42 U.S.C. § 2000e-2(a).

       15.     The unlawful employment practices include subjecting Plaintiff-Intervenor

to unwelcome and continuous sexual harassment and a sexually hostile work environment

because of her sex, female.

               a.     The general manager of Defendant Employer hired Plaintiff-

                      Intervenor, at that time a 17-year-old high school student, as a

                      cashier/server on or about March/April 2017.

               b.     Working for Defendant Employer represented Plaintiff-Intervenor’s

                      first job in the workforce.

               c.     Defendant Employer did not provide sexual harassment training for

                      Plaintiff-Intervenor when it hired her.

               d.     The general manager began sexually harassing Plaintiff-Intervenor

                      immediately following her hire.

               e.     The general manager was approximately 37 years old when he

                      began sexually harassing Plaintiff-Intervenor.

               f.     The sexual harassment by the general manager of Plaintiff-

                      Intervenor consisted of sexual comments, non-consensual touching

                      of a sexual nature, and forced touching of a sexual nature.

               g.     Plaintiff-Intervenor reported the sexual harassment to the assistant
     Case 4:19-cv-00718-KGB Document 10 Filed 12/05/19 Page 5 of 16



                      manager who told Plaintiff-Intervenor to “deal with it.”

               h.     Plaintiff-Intervenor did not welcome the sexual harassment from the

                      general manager

               i.     The sexual harassment from the general manager was severe and/or

                      pervasive.

               j.     Defendant Employer does not maintain an effective sexual

                      harassment policy.

               k.     Defendant Employer failed to take appropriate measures to protect

                      Plaintiff-Intervenor from sexual harassment.

               l.     Sexual harassment at the restaurant was common knowledge to the

                      employees who worked there.

       16.     The unlawful employment practices include subjecting Plaintiff-Intervenor

to a constructive discharge in violation of Title VII, 42 U.S.C. §2000e-2.

               a.     The Plaintiff-Intervenor realleges and incorporates by reference the

                      allegations set forth in Paragraphs 15 herein as if fully repeated

                      verbatim.

               b.     The general manager continued to subject Plaintiff-Intervenor to

                      sexual harassment when Plaintiff-Intervenor arrived at work after

                      school and on weekends.

               c.     When Plaintiff-Intervenor, then 17-years-old, reported to work the

                      sexual comments, touching, nonconsensual touching of a sexual
     Case 4:19-cv-00718-KGB Document 10 Filed 12/05/19 Page 6 of 16



                      nature, and forced touching of a sexual nature from the general

                      manager upon Plaintiff-Intervenor altered her working conditions.

              d.      Following Plaintiff-Intervenor’s complaint to the assistant manager,

                      the general manager continued to subject Plaintiff-Intervenor to

                      sexual harassment.

              e.      When Plaintiff-Intervenor, then 17-years-old, reported to work the

                      continued sexual comments, touching, nonconsensual touching of a

                      sexual nature, and forced touching of a sexual nature from the

                      general manager upon Plaintiff-Intervenor created an abusive

                      working environment.

              f.      The working conditions, as a result of the sexual harassment from

                      the general manager, became so intolerable and caused Plaintiff-

                      Intervenor emotional distress, forcing Plaintiff-Intervenor to resign.

       17.    After Plaintiff-Intervenor’s forced resignation, the general manager

continued his sexual harassment in the workplace with other females.

              a.      The unlawful employment practices include subjecting other high

                      school students, teens, and young adults to unwelcome sexual

                      harassment and a sexually hostile work environment because of

                      their sex, female.

              b.      The general manager began sexually harassing a class of other

                      females shortly after their hire.
Case 4:19-cv-00718-KGB Document 10 Filed 12/05/19 Page 7 of 16



       c.    Even though Defendant Employer allegedly trained its general

             manager on sexual harassment in the workplace in August 22-24,

             2016, the general manager continued to harass other females after

             the training.

       d.    The sexual harassment training for the general manager was not

             effective.

       e.    Defendant Employer failed to take appropriate remedial measures

             to protect the class members from sexual harassment

       f.    Defendant Employer only trained hourly employees regarding anti-

             harassment, including sexual harassment, on an as-needed basis.

       g.    Defendant employer did not train the female high school students,

             teens, and young adults about sexual harassment in th4e workplace

             or how to report sexual harassment.

       h.    Documentation provides that Defendant Employer only provided

             sexual harassment training to the general manager and/or other

             upper management employees.

       i.    The kitchen manager also sexually harassed some of the class

             members shortly after their hire and during their employment.

       j.    The sexual harassment of the class members by the general manager

             and the kitchen manager consisted of sexual comments and touching

             of a sexual nature.
Case 4:19-cv-00718-KGB Document 10 Filed 12/05/19 Page 8 of 16



       k.    The class members did not welcome the sexual harassment by the

             general manager and kitchen manager.

       l.    The sexual harassment of the class members was severe and/or

             pervasive.

       m.    When the other high school students, teens, and young adults

             reported     to   work,   the   sexual   comments,   touching,   and

             nonconsensual touching of a sexual nature from the general manager

             and kitchen manager altered their working conditions.

       n.    When the other high school students, teens, and young adults

             reported to work, the continued sexual comments, touching, and

             nonconsensual touching of a sexual nature from the general manager

             and the kitchen manager created an abusive working environment.

       o.    The working conditions as a result of the sexual harassment from

             the general manager and kitchen manager, scared many of the class

             members and became so intolerable, the sexual harassment caused

             them emotional distress and forced one of the class members to

             resign.

       p.    The unwelcome sexual harassment was individually sufficiently

             severe and/or pervasive to alter the terms and conditions of

             employment and cause an adverse employment action for some of

             the class members.

       q.    Since at least September 5, 2017, Defendant Employer has been on
Case 4:19-cv-00718-KGB Document 10 Filed 12/05/19 Page 9 of 16



             notice of the sexual harassment by the general manager and the

             kitchen manager.

       r.    Defendant Employer failed to conduct a reasonable and good faith

             investigation of allegations of sexual harassment in the workplace.

       s.    Defendant Employer failed to make any corrective action against the

             general manager or the kitchen manager.

       t.    Defendant Employer failed to emphasize a sexual harassment policy

             to employees after it received notice of alleged sexual harassment

             by the general manager and kitchen manager.

       u.    Defendant Employer failed to conduct training in the workplace for

             its hourly and supervisory staff after it received notice of alleged

             sexual harassment by the general manager and kitchen manager.

       v.    The sexual harassment by the general manager and/or the kitchen

             manager continued through at least December 5, 2017.

       w.    Defendant Employer does not maintain an effective sexual

             harassment policy.

       x.    Defendant employer failed to take appropriate remedial measures to

             protect the class members from sexual harassment

       y.    Sexual harassment at the restaurant was common knowledge to the

             employees who worked there.

 18.   The unlawful employment practices include subjecting one of the class
    Case 4:19-cv-00718-KGB Document 10 Filed 12/05/19 Page 10 of 16



members to a constructive discharge in violation of Title VII, 42 U.S.C. §2000e-2.

              a.      The Commission realleges and incorporates by reference the

                      allegations set forth in Paragraph 16 herein as if fully repeated

                      verbatim.

              b.      The general manager continued to subject a class member to sexual

                      harassment after Plaintiff-Intervenor’s constructive discharge.

              c.      The class member knew an employee made a formal complaint of

                      sexual harassment against the general manager and that Defendant

                      Employer failed to take any action other than transfer the employee

                      to another location.

              d.      The general manager told the class member it would cause a

                      problem if she reported the sexual harassment

              e.      The class member perceived the general manager’s comment as a

                      threat.

              f.      The general manager’s sexual harassment training did not deter the

                      general manager from continuing to sexually harass females in the

                      work place.

              g.      Following one class member’s complaint of sexual harassment by

                      the general manager and the kitchen manager to upper management,

                      the general manager continued to subject the class member to sexual

                      harassment.
    Case 4:19-cv-00718-KGB Document 10 Filed 12/05/19 Page 11 of 16



               h.     When the class member reported to work, the sexual comments from

                      the general manager to her altered her working conditions.

               i.     When the class member reported to work, the continued sexual

                      comments, touching, and nonconsensual touching of a sexual nature

                      from the general manager and kitchen manager created an abusive

                      working environment.

               j.     The working conditions, as a result of the sexual harassment from

                      the general manager and the kitchen manager, became so

                      intolerable, causing the class member emotional distress and forcing

                      her to resign.

       19.     The effect of the practices complained of in Paragraphs 14 through 18 has

been to deprive Plaintiff-Intervenor of equal employment opportunities and to otherwise

adversely affect her employment because of her sex, female.

       20.     The unlawful employment practices complained of in Paragraphs 14

through 18 were intentional.

       21.     The unlawful employment practices complaint of in Paragraphs 14 through

18 were done with malice or with reckless indifference to the federally protected rights of

Plaintiff-Intervenor and the class members.

        COUNT TWO: VIOLATION OF ARKASAS CIVIL RIGHTS ACT

       22.     Plaintiff-Intervenor repeats and incorporates by reference the allegations

contained in paragraphs 1-21 as if set forth word for word herein.
    Case 4:19-cv-00718-KGB Document 10 Filed 12/05/19 Page 12 of 16



       23.       This action is bring brought pursuant to the Arkansas Civil Rights Act

(ACRA), A.C.A. § 16-123-101 et seq., more specifically, A.C.A. § 16-123-107.

       24.       Section 107(a) of the ACRA prohibits discrimination in the workplace and

codifies the right to obtain and hold employment without discrimination. A.C.A. § 16-123-

107(a)-(a)(1).

       25.       Additionally, section 107(c)(1)(A) of the ACRA provides:

                        “[a]ny individual who is injured by employment

                        discrimination by an employer in violation of subdivision

                        (a)(1) of this section shall have a civil action in a court of

                        competent jurisdiction, which may issue an order

                        prohibiting the discriminatory practices and provide

                        affirmative relief from the effects of the practices, and

                        award back pay, interest on back pay, and, in the discretion

                        of the court, the cost of litigation and a reasonable

                        attorney’s fee.”

       26.       Section 107(c)(2)(A) of the ACRA entitled an injured party to an award of

compensatory and punitive damages to remedy intentional discrimination by an employer.

       27.       As set forth herein, Defendant Employers discriminated against Plaintiff-

Intervenor on the basis of her gender.

       28.       As a result of Defendant Employer’s unlawful discrimination, Plaintiff-

Intervenor has suffered damages in amounts to be proven at trial, including but not limited

to backpay, front pay, future pecuniary losses, emotional pain, suffering, inconvenience,
    Case 4:19-cv-00718-KGB Document 10 Filed 12/05/19 Page 13 of 16



mental anguish, loss of enjoyment of life, and other nonpecuniary losses.

                       COUNT THREE: TORT OF OUTRAGE

          29.   Plaintiff-Intervenor repeats and incorporates by reference the allegations

contained in paragraphs 1-28 as if set forth word for word herein.

          30.   Defendant Employer willfully and wantonly engaged in the extreme and

outrageous conduct towards the Plaintiff-Intervenor as described herein. That said conduct

is utterly intolerable in a civilized community.

          31.   That the Defendant Employer’s conduct was the proximate cause of the

damages suffered by the Plaintiff-Intervenor. Namely, these damages include the

emotional distress caused to the Plaintiff-Intervenor during the time she worked for

Defendant Employer, and that she still suffers to this day, and will suffer in the future. This

emotional distress is severe and of a type that no reasonable person should be expected to

endure.

          32.   Plaintiff-Intervenor also lost income due to Defendant Employer’s

outrageous conduct.

                       COUNT FOUR: PUNITIVE DAMAGES

          33.   Plaintiff-Intervenor repeats and incorporates by reference the allegations

contained in paragraphs 1-32 as if set forth word for word herein.

          34.   Defendant Employer knew or ought to have known that, in light of the

 circumstances surrounding the events leading to this Complaint, their outrageous and utterly

 intolerable conduct would naturally and probably result in damage to the Plaintiff-Intervenor.

 Despite this, Defendant Employer continued such conduct with malice or in reckless disregard
    Case 4:19-cv-00718-KGB Document 10 Filed 12/05/19 Page 14 of 16



of the consequences. Defendant Employer’s conduct displayed a conscious indifference to the

rights, safety, and welfare of Plaintiff Intervenor.

       35.    As a direct and proximate result of Defendant Employer’s conduct, Plaintiff-

Intervenor has sustained damages and is seeking punitive damages, in an amount deemed

appropriate by the Court, in order to punish Defendant Employer and to deter Defendant

Employer from engaging in similar conduct.

       36.    Plaintiff-Intervenor seeks compensation for those damages on her behalf,

in an amount to be determined at trial, which include but are not limited to the following:

              a.      Mental anguish in the past and continuing through the present;

              b.      Mental anguish in the future;

              c.      Severe emotional distress in the past and continuing through the present;

              d.      Severe emotional distress in the future;

              e.      Physical pain and suffering; and

              f.      Any and all other damages warranted under State and Federal law.

                               PRAYER FOR RELIEF

       Wherefore, Plaintiff-Intervenor respectfully requests that this Court:

       37.    Grant a permanent injunction enjoining Defendant Employer, its officers,

agents, servants, employees, attorneys, and all persons in active concert or participation

with them from engaging in harassment and any other employment practice which

discriminates based on sex, female.

      38.     Order Defendant Employer to institute and carry out policies, practices,
       Case 4:19-cv-00718-KGB Document 10 Filed 12/05/19 Page 15 of 16



and programs which provide equal employment opportunities for females and which

eradicate the effects of its past and present unlawful employment practices.

           39.     Order Defendant Employer to make whole Plaintiff-Intervenor by

providing compensation for past and future pecuniary losses resulting from the unlawful

employment practices described above in amounts to be determined at trial.

           40.     Order Defendant Employer to make whole Plaintiff-Intervenor by

providing compensation for past and future nonpecuniary losses resulting from the unlawful

practices complained of above, including emotional pain, suffering, inconvenience, loss of

enjoyment of life, and humiliation in amounts to be determined at trial.

          41.      Order Defendant Employer to pay Plaintiff-Intervenor punitive damages

for its malicious and reckless conduct described above in amounts to be determined at trial.

          42.      Grant such further relief as the Court deems necessary and proper in the

public interest.

          43.      Award Plaintiff-Intervenor attorney fees and costs in this matter.

                                   JURY TRIAL DEMAND

           Plaintiff-Intervenor requests a jury trial on all questions of fact raised by her

  Complaint.

                                                                  Respectfully submitted,


                                                                  /s/ Chad M. Green
                                                                  Chad M. Green
                                                                  Ark. Bar # 2003081
                                                                  Green & Gillispie
                                                                  Attorneys at Law
                                                                  1 Riverfront Place, Suite 605
                                                                  North Little Rock, AR 72114
                                                                  501-244-0700
                                                                  501-244-2020 (fax)
            Case 4:19-cv-00718-KGB Document 10 Filed 12/05/19 Page 16 of 16



                                                                    chad@greenandgillispie.com

                                                                    /s/ Hannah M. Bone_______
                                                                    Hannah M. Bone
                                                                    Ark. Bar # 2012288
                                                                    Green & Gillispie
                                                                    Attorneys at Law
                                                                    Riverfront Place, Suite 605
                                                                    North Little Rock, AR 72114
                                                                    501-244-0700
                                                                    501-244-2020 (fax)
                                                                    hannah@greenandgillispie.com




                                   CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the foregoing was filed using the
court’s electronic filing system on this 5th day of December, 2019, and service shall be accomplished
using the electronic filing system on the other participants that have appeared in this matter, and via
personal service upon Defendant.

                                                                            /s/ Chad M. Green
                                                                            Chad M. Green
